— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered February 4, 1985, convicting him of manslaughter in the first degree and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain lineup identification testimony.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention on appeal that the hearing court should have granted his motion to suppress certain lineup identification testimony. Reviewing the record made at the suppression hearing, without considering the evidence adduced at trial (see, People v Anderson, 127 AD2d 774, lv denied 69 NY2d 947), we find that the lineup was not suggestive.
The defendant’s argument that the People failed to prove his guilt beyond a reasonable doubt is equally untenable. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the jury’s determination. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.